t c memo united_states tax_court george w and margaret l gagnon petitioners v commissioner of internal revenue respondent docket no filed date george w gagnon pro_se christal w hillstead for respondent memorandum opinion powell special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 by notice_of_deficiency dated date respondent determined deficiencies in petitioners' federal income taxes for the taxable years and in the respective amount sec_1 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure of dollar_figure dollar_figure and dollar_figure at the time the petition was filed petitioners resided in des moines washington the issue is whether petitioners are entitled to deduct losses from their activities with respect to gull cottage nursery during the years and the facts may be summarized as follows in and during the years in issue petitioner george w gagnon mr gagnon or petitioner was employed full time as a salesman for costco wholesale and petitioner margaret l gagnon mrs gagnon was employed full time as a secretary for the u s department of transportation they resided in des moines washington a suburb of seattle washington during petitioners were looking for a place to which they ultimately would retire and went to long beach washington long beach washington is located approximately miles south of des moines washington on the pacific ocean petitioners purchased a foot by foot lot with a two bedroom cottage located pincite north oregon street in long beach the oregon street property shortly thereafter petitioners purchased a foot by foot lot the sixth street property across the street from the oregon street property the sixth street property improvements included a house that was not inhabitable and a barn petitioners paid dollar_figure for the sixth street property and approximately dollar_figure for the oregon street property both properties are three blocks from the pacific ocean mr gagnon conceived the idea that he could make some money by starting a nursery for plants in long beach he obtained a business license using the name gull cottage nursery he started by raising potted tulips and daffodils mr gagnon believed that the cost of the bulbs and pots would be approximately dollar_figure each and he could sell the mature plants in the spring for dollar_figure each to grocery stores during he sold approximately to bulbs in he bought bulbs for dollar_figure and set out big_number pots during this time he read the bulb forcer's manual by an unnamed professor at the university of north carolina and began corresponding with the gentleman petitioner then determined that he would have to plant big_number pots to make a maximum profit he realized that he could not handle big_number pots petitioner ceased potting bulbs after mr gagnon testified that they had approximately dollar_figure invested in the long beach properties they paid dollar_figure for the oregon street property and made substantial improvements to the cottage including new windows and doors a stove a refrigerator and fencing around the property in addition petitioner bought some bushes and trees from wholesale dealers and held them for sale on the sixth street property while they matured if someone wanted to buy a tree or bush during the week he or she would tell a neighbor of petitioner take it and petitioner would send the buyer a bill the record does not indicate the specifics of this aspect of the nursery activity petitioners drove to long beach virtually every weekend and holiday they substantially renovated the cottage on the oregon street property in which they stayed while mr gagnon was occupied on the weekends with the nursery activity at least during the bulb potting season mrs gagnon apparently was not active with the nursery activity the following items of income and expenses have been stipulated as incurred with respect to the long beach properties and the nursery activity dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number gross_sales cost_of_goods_sold income expenses advertising car truck depreciation insurance interest - mortgage interest - other office expense legal and professional fees repairs maintenance supplies taxes licenses meals entertainment utilities other expenses equipment rental total loss big_number big_number big_number big_number the record does not contain a detail of the expenses for we assume that they are generically the same as those incurred in the later years we recognize that these amounts do not correspond with the losses petitioners claimed on their and federal_income_tax returns this discrepancy however is not material to our decision petitioner enjoys growing plants and working in a garden he is not a horticulturist and had no experience in the nursery business his concept of an activity making a profit did not include the cost of land and other indirect_costs in entering into the nursery activity petitioner made no financial studies of the business other than he thought he could sell the potted plants for dollar_figure each and that his cost would be dollar_figure petitioner did not have a separate bank account for the nursery activity however he kept records of income and expenses in journals for each year these journals reveal that petitioner inter alia treated the following items as related to the nursery activity car insurance cable television fees local and cellular telephone charges all utility costs taxes and repairs on the oregon street and sixth street properties automobile club_dues tools such as router bits and scroll saws local newspapers etc in computing the car and truck expenses petitioner kept mileage records and used the standard mileage figures for the years in question virtually all of the mileage was incurred in traveling to and from long beach petitioner computed his meal expenses by taking the number of days he was at long beach and multiplying that amount by dollar_figure petitioners did not deduct meal expenses for mrs gagnon because she's not a hard worker on their joint federal_income_tax returns for and petitioners deducted losses with respect to the nursery activity in the respective amounts of dollar_figure dollar_figure and dollar_figure for the taxable_year petitioners filed an amended_return claiming an additional loss of dollar_figure based on expenses not originally claimed this primarily consisted of car and truck expenses not originally claimed on examination respondent disallowed the loss deductions for all the years in issue sec_162 allows taxpayers to deduct the ordinary and necessary expenses of carrying_on_a_trade_or_business where a taxpayer conducts an activity not as a trade_or_business sec_183 allows deductions generally to the extent the activity generates gross_income to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 in determining whether an activity is engaged in for profit the taxpayer must show an actual and honest objective of making a profit 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir the determination whether petitioner had an actual and honest objective of making a profit requires an examination of all the surrounding facts and circumstances of the case 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs we give greater weight to the objective facts than to petitioner's mere statement of intent dreicer v commissioner supra pincite sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth some of the relevant factors for determining when an activity is engaged in for profit no one factor is controlling 86_tc_360 golanty v commissioner supra pincite such relevant factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or advisers the time and effort expended by the taxpayer in carrying on the activity the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved petitioner contends that the nursery activity was a trade_or_business that he operated for profit but it is perfectly obvious that when all of the costs that petitioner associates with the long beach properties and the travel to and from that area are considered as expenses of the nursery the venture could never produce a profit and there could not have been an actual and honest objective of a profit indeed even if petitioner could have produced big_number pots of tulips the maximum profit he still would not have made a profit in reality however many of the expenses that petitioner attempts to associate with the nursery are expenses of a nonbusiness activity ie a second home to be used on weekends indeed while some of the factors listed in sec_1 b income_tax regs may be neutral none of those factors really favor petitioner's position holidays and possibly for retirement this is quite obvious from petitioner's testimony petitioners went to long beach in search of a second home not to invest in a business the idea of the nursery was an afterthought the tail of the nursery cannot wag the dog of the second home expenses associated with a vacation home are personal and nondeductible except as otherwise expressly provided in the code sec_262 furthermore sec_280a limits the deductions that may be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence during the years in question petitioners used at least the cottage on the oregon street property as a residence it may not necessarily flow from this scenario that the nursery activity was not entered into for profit see hughes v commissioner tcmemo_1995_202 we have no question that petitioner may have devoted many arduous hours to the nursery activity based on the record before us it is virtually impossible to separate the ordinary and necessary expenses of the nursery activity from the personal expenses of the second home for example petitioners claimed deductions for utilities and interest_expenses but we have no evidentiary basis on which to allocate these expenses between business and personal it may be argued that for example the car and truck expenses are solely associated with the nursery activity but we simply cannot accept that there were no personal motivations in the travel to and from long beach business licenses and advertising expenses seem to be the only expenses that we can definitively identify as directly related to the nursery activity under these circumstances petitioners have failed to establish an actual and honest objective of making a profit from the nursery activity we do not have an accurate financial picture of that activity in litigating this case petitioners chose this all-or-nothing approach and they have the burden of establishing that respondent's determinations were incorrect rule a petitioners have not carried that burden decision will be entered for respondent
